339 F.2d 258
BABY WORLD COMPANY, Inc., Appellee,v.Alan DANIELS, Appellant.
No. 112, Docket 29046.
United States Court of Appeals Second Circuit.
Argued Oct. 23, 1964.Decided Oct. 30, 1964.

Samuel B. Brouner, New York City (Murray H. Paloger, New York City, of Counsel), for appellant.
Elias Mann, New York City (Levin & Weintraub, New York City, Herman A. Bursky, New York City, of Counsel), for appellee.
Before FRIENDLY, KAUFMAN and ANDERSON, Circuit Judges.
PER CURIAM.


1
We affirm upon the well reasoned opinion of Judge Dooling, D.C., 236 F.Supp. 283.